Judgment reversed on the law, and new trial granted, with costs to abide the event. The easements in question were not of such a character as to render the title unmarketable, and specific performance should have been decreed with an abatement in the purchase price upon proper proof by defendant that such incumbrances affected the value of the property. This is in accord with our former decision in Halma Construction Corp. v. Mittenthal (219 App. Div. 797), filed on February 11, 1927. Kelly, P. J., Manning, Young, Kapper and Hagarty, JJ., concur.